220 F.2d 279
Margaret JOHNSON, as administratrix of the goods, chattelsand credits of Charles Johnson, deceased,Plaintiff-Appellant,v.The NEW YORK, NEW HAVEN & HARTFORD RAILROAD COMPANY,Defendant-Appellee.
No. 88, Docket 23209.
United States Court of Appeals, Second Circuit.
Argued Jan. 10, 1955.Decided Feb. 7, 1955.Writ of Certiorari Denied June 6, 1955.

David M. Fink and Jacquin Frank, New York City, for plaintiff-appellant.
Edward R. Brumely, New York City (R. M. Peet, New York City, of counsel), for defendant-appellee.
Before CLARK, Chief Judge, and FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
The case in its present posture is free from the procedural defects for which the prior judgment was reversed in Johnson v. New York, N.H. & H.R. Co., 344 U.S. 48, 73 S.Ct. 125, 97 L.Ed. 77.


2
Affirmed on the opinion of Judge Galston, Johnson v. Palmer, 129 F.Supp. 202.